 1                                                                     Hon. John C. Coughenour

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     GUIRGUIS, a.k.a. GEORGE, EL-SHAWARY,             Case No. 2:18-cv-01456-JCC
10   a Washington resident,
                                                      ANSWER AND AFFIRMATIVE
11                     Plaintiff,                     DEFENSES TO THIRD AMENDED
                                                      COMPLAINT [ECF NO. 100]
12   v.

13   U.S. BANK NATIONAL ASSOCIATION as
     TRUSTEE FOR GSR MORTGAGE LOAN
14   TRUST 2006-4F MORTGAGE PASS-
     THROUGH CERTIFICATE SERIES 2006-4F;
15   NATIONSTAR MORTGAGE L.L.C d/b/a
     "MR. COOPER", a foreign company; and
16   QUALITY LOAN SERVICE
     CORPORATION OF WASHINGTON solely
17   as a nominal party and Trustee under RCW
     61.24.130 et seq.
18
                       Defendants.
19
20

21            Defendants U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust
22   2006-4F, Mortgage Pass-Through Certificates Series 2006-4F and Nationstar Mortgage LLC
23   d/b/a Mr. Cooper answer plaintiff Guirguis a/k/a George El-Sharawy's third amended complaint

24   (TAC), ECF No. 100:

25                                        INTRODUCTION

26            U.S. Bank and Nationstar deny the allegations in the unnumbered paragraph entitled

27   "Introduction."

28   ///
                                                                                 AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 1                                            1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                        DENVER, COLORADO 80202
                                                                                TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1                                           I.      PARTIES

 2            1.      Admitted upon information and belief.

 3            2.      Denied.

 4            3.      Paragraph 3 states legal conclusions to which no responsive pleading is required.

 5   To the extent a response is required, admitted Nationstar services Mr. El-Sharawy's mortgage

 6   loan for U.S. Bank. Except as expressly admitted, denied.

 7            4.      Paragraph 4 states legal conclusions to which no responsive pleading is required.

 8   To the extent a response is required, admitted Nationstar services Mr. El-Sharawy's mortgage

 9   loan for U.S. Bank. Except as expressly admitted, denied.
10            5.      Admitted.

11            6.      Paragraph 6 states legal conclusions to which no responsive pleading is required.

12            7.      Paragraph 7 states legal conclusions to which no responsive pleading is required.

13            8.      U.S. Bank and Nationstar are without knowledge or information sufficient to

14   form a belief as to the truth or falsity of the allegations in paragraph 8 and therefore deny the

15   same.

16            9.      Paragraph 9 states legal conclusions to which no responsive pleading is required.

17   To the extent a response is required, U.S. Bank and Nationstar are without knowledge or

18   information sufficient to form a belief as to the truth or falsity of the allegations in paragraph 9

19   and therefore deny the same.
20            10.     Paragraph 10 states legal conclusions to which no responsive pleading is

21   required.      To the extent a response is required, U.S. Bank and Nationstar are without

22   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

23   of the allegations in paragraph 10 and therefore deny the same.

24            11.     Paragraph 11 states legal conclusions to which no responsive pleading is

25   required.

26            12.     Paragraph 12 states legal conclusions to which no responsive pleading is

27   required.

28
                                                                                       AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 2                                                  1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                              DENVER, COLORADO 80202
                                                                                      TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1            13.     Paragraph 13 states legal conclusions to which no responsive pleading is

 2   required.

 3            14.     Paragraph 14 states legal conclusions to which no responsive pleading is

 4   required.      To the extent a response is required, U.S. Bank and Nationstar are without

 5   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

 6   in paragraph 14 and therefore deny the same.

 7            15.     Paragraph 15 states legal conclusions to which no responsive pleading is

 8   required.      To the extent a response is required, U.S. Bank and Nationstar are without

 9   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations
10   in paragraph 15 and therefore deny the same.

11            16.     Paragraph 16 states a legal conclusion to which no responsive pleading is

12   required.

13                               II.     JURISDICTION AND VENUE

14            17.     Paragraph 17 states legal conclusions to which no responsive pleading is

15   required.

16            18.     Paragraph 18 states legal conclusions to which no responsive pleading is

17   required.

18            19.     Paragraph 19 states legal conclusions to which no responsive pleading is

19   required.
20            20.     U.S. Bank and Nationstar are without knowledge or information sufficient to

21   form a belief as to the truth or falsity of the allegations in paragraph 20 and therefore denies the

22   same.

23            21.     U.S. Bank and Nationstar are without knowledge or information sufficient to

24   form a belief as to the truth or falsity of the allegations in paragraph 21 and therefore denies the

25   same.

26                                         III.    THE FACTS

27            22.     Admitted Mr. El-Sharawy executed a deed of trust dated September 1, 2005 and

28
                                                                                       AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 3                                                  1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                              DENVER, COLORADO 80202
                                                                                      TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1   recorded in the King County real property records on September 6, 2005, as Instrument No.

 2   20050906001681. The deed of trust speaks for itself, and U.S. Bank and Nationstar deny any

 3   allegations inconsistent therewith.    U.S. Bank and Nationstar are without knowledge or

 4   information sufficient to form a belief as to the truth or falsity of the remaining allegations in

 5   paragraph 22 and therefore deny the same.

 6            23.   U.S. Bank and Nationstar are without knowledge or information sufficient to

 7   form a belief as to the truth or falsity of the allegations in paragraph 23 and therefore deny the

 8   same.

 9            24.   U.S. Bank and Nationstar are without knowledge or information sufficient to
10   form a belief as to the truth or falsity of the allegations in paragraph 24 and therefore deny the

11   same.

12            25.   Admitted Mr. El-Sharawy called Nationstar on October 30, 2015. Except as

13   expressly admitted, denied.

14            26.   Denied.

15            27.   Admitted Quality Loan Service Corp. of Washington (QLS) recorded notices of

16   trustee's sale in the King County real property records in 2016 and 2018. The notices of

17   trustee's sale speak for themselves, and U.S. Bank and Nationstar deny any allegations

18   inconsistent therewith. Except as expressly admitted, denied.

19            28.   Admitted U.S. Bank initiated foreclosure. Except as expressly admitted, denied.
20            29.   Admitted.

21            30.   Admitted.

22            31.   Denied.

23            32.   Denied.

24            33.   Admitted Nationstar regained an appraiser to appraise the property in or around

25   August 2017, but was advised the appraiser could not arrive at a credible opinion of value due

26   to the condition of the property. Except as expressly admitted, denied.

27            34.   Admitted    the   foreclosure    mediator    issued   a    foreclosure        mediation

28
                                                                                      AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 4                                                 1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                             DENVER, COLORADO 80202
                                                                                     TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1   report/certification on October 4, 2017. The certification speaks for itself, and U.S. Bank and

 2   Nationstar deny any allegations inconsistent therewith. Except as expressly admitted, denied.

 3            35.   Admitted QLS served a notice of default on Mr. El-Sharawy on or about August

 4   29, 2018 and recorded a notice of trustee's sale in the King County real property records on

 5   October 5, 2018. The notice of default and notice of trustee's sale speak for themselves, and

 6   U.S. Bank and Nationstar deny any allegations inconsistent therewith.               U.S. Bank and

 7   Nationstar are without knowledge or information sufficient to form a belief as to the truth or

 8   falsity of the remaining allegations in paragraph 35 and therefore deny the same.

 9            36.   U.S. Bank and Nationstar are without knowledge or information sufficient to
10   form a belief as to the truth or falsity of the allegations in paragraph 36 and therefore deny the

11   same.

12            37.   Admitted foreclosure mediation sessions occurred on July 2, 2019, March 20,

13   202 and April 3, 2020, June 12, 2020 and July 17, 2020. U.S. Bank and Nationstar are without

14   knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

15   allegations in paragraph 37 and therefore deny the same.

16            38.   Admitted Mr. El-Sharawy, U.S. Bank and Nationstar mediated with Judge Bruce

17   Hilyer (Ret.) on January 7, 2020 and January 23, 2020. Except as expressly admitted, denied.

18            39.   Denied.

19            40.   Denied.
20            41.   Denied.

21            42.   Denied.

22            43.   Denied.

23            44.   Denied.

24            45.   Denied.

25            46.   Denied.

26            47.   Admitted McCarthy & Holthus, LLP, as U.S. Bank and Nationstar's counsel,

27   sent the foreclosure mediator a letter dated July 23, 2020. The letter speaks for itself and U.S.

28
                                                                                      AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 5                                                 1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                             DENVER, COLORADO 80202
                                                                                     TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1   Bank and Nationstar deny any allegations inconsistent therewith. Except as expressly admitted,

 2   denied.

 3             48.   Admitted Mr. El-Sharawy executed a loan modification agreement on May 15,

 4   2020. The loan modification agreement speaks for itself and U.S. Bank and Nationstar deny

 5   any allegations inconsistent therewith. U.S. Bank and Nationstar are without knowledge or

 6   information sufficient to form a belief as to the truth or falsity of the remaining allegations in

 7   paragraph 49 and therefore deny the same.

 8             49.   Admitted Nationstar provided Mr. El-Sharawy an escrow review statement

 9   dated July 2, 2020.       The escrow review statement speaks for itself and U.S. Bank and
10   Nationstar deny any allegations inconsistent therewith. U.S. Bank and Nationstar are without

11   knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

12   allegations in paragraph 50 and therefore deny the same.

13             50.   Denied.

14             51.   Admitted     the   foreclosure   mediator   issued   a   foreclosure         mediation

15   report/certification on July 24, 2020. The certification speaks for itself, and U.S. Bank and

16   Nationstar deny any allegations inconsistent therewith. Except as expressly admitted, denied.

17             52.   Denied.

18                                           IV.      CLAIMS

19                                            FIRST CLAIM

20           AGAINST USBNA AND NATIONSTAR FOR DAMAGES ARISING FROM
                WASHINGTON CONSUMER PROTECTION ACT VIOLATIONS
21                            UNDER RCW 19.86 (CPA)

22                                                 COUNT I

23             53.   U.S. Bank and Nationstar re-allege their responses in paragraphs 1 through 52,
24   above, as if fully set forth herein.
25             54.   Paragraph 54 states legal conclusions to which no responsive pleading is
26   required.
27             55.   Denied.
28
                                                                                      AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 6                                                 1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                             DENVER, COLORADO 80202
                                                                                     TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1            56.     U.S. Bank and Nationstar respond to the allegations in paragraph 56 as follows:

 2                    56.1.   Denied.

 3                    56.2.   Denied.

 4                    56.3.   Admitted Nationstar regained an appraiser to appraise the property in or

 5   around August 2017, but was advised the appraiser could not arrive at a credible opinion of

 6   value due to the condition of the property. Except as expressly admitted, denied.

 7                    56.4.   Paragraph 56.4 states legal conclusions to which no responsive pleading

 8   is required.

 9                    56.5.   Nationstar's annual reports speak for themselves, and U.S. Bank and
10   Nationstar deny any allegations inconsistent therewith.

11                    56.6.   Admitted the foreclosure mediator issued a foreclosure mediation

12   report/certification on October 4, 2017. The certification speaks for itself, and U.S. Bank and

13   Nationstar deny any allegations inconsistent therewith. Except as expressly admitted, denied.

14                    56.7.   Paragraph 56.7 states legal conclusions to which no responsive pleading

15   is required.

16            57.     Paragraph 57 states a legal conclusion to which no responsive pleading is

17   required.      To the extent a response is required, U.S. Bank and Nationstar are without

18   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

19   in paragraph 57 and therefore deny the same.
20            58.     Paragraph 58 states a legal conclusion to which no responsive pleading is

21   required. U.S. Bank and Nationstar respond to the allegations in paragraphs 58.1 through 58.7

22   as follows:

23                    58.1.   The allegations in paragraph 58.1 state legal conclusions to which no

24   responsive pleading is required.

25                    58.2.   Denied.

26                    58.3.   Denied.

27                    58.4.   Denied.

28
                                                                                      AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 7                                                 1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                             DENVER, COLORADO 80202
                                                                                     TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1                    58.5.   Denied.

 2                    58.6.   Denied.

 3                    58.7.   Denied.

 4            59.     U.S. Bank and Nationstar deny all allegations in paragraph 59, including the

 5   allegations in paragraphs 59.1 through 59.4.

 6            60.     Paragraph 60 states a legal conclusion to which no responsive pleading is

 7   required.

 8            61.     Paragraph 61 states legal conclusions to which no responsive pleading is

 9   required.      Further responding, the foreclosure mediator's October 4, 2017 mediation
10   report/certification speaks for itself, and U.S. Bank and Nationstar deny any allegations

11   inconsistent therewith.

12            62.     U.S. Bank and Nationstar are without knowledge or information sufficient to

13   form a belief as to the truth or falsity of the allegations in paragraph 62 and therefore deny the

14   same.

15            63.     Denied.

16            64.     Denied.

17            65.     Denied.

18            66.     U.S. Bank and Nationstar deny Mr. El-Sharawy is entitled to the relief

19   demanded.
20                                              COUNT II

21           AGAINST USBNA AND NATIONSTAR FOR DAMAGES ARISING FROM
                WASHINGTON CONSUMER PROTECTION ACT VIOLATIONS
22                            UNDER RCW 19.86 (CPA)

23            67.     U.S. Bank and Nationstar re-allege their responses in paragraphs 1 through 52,

24   above, as if fully set forth herein.

25            68.     Admitted    the   foreclosure   mediator   issued   a   foreclosure         mediation

26   report/certification on July 24, 2020 and did not find the beneficiary "not in good faith."

27   Except as expressly admitted, denied.

28            69.     Paragraph 69 states legal conclusions to which no responsive pleading is
                                                                                      AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 8                                                 1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                             DENVER, COLORADO 80202
                                                                                     TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1   required. To the extent a response is required, denied.

 2            70.   Denied.

 3            71.   Paragraph 71 states legal conclusions to which no responsive pleading is

 4   required.

 5            72.   Denied.

 6            73.   Paragraph 73 states legal conclusions to which no responsive pleading is

 7   required. U.S. Bank and Nationstar respond to the allegations in paragraphs 73.1 through 77.3

 8   as follows:

 9                  77.1.   U.S. Bank and Nationstar deny the foreclosure mediator "applied
10   prejudicial conditions limiting plaintiff's ability to convey the facts transparently." U.S. Bank

11   and Nationstar are without knowledge or information sufficient to form a belief as to the truth

12   or falsity of the remaining allegations in paragraph 77.1 and therefore deny the same.

13                  77.2.   Denied.

14                  77.3.   Denied.

15            74.   Paragraph 74 states legal conclusions to which no responsive pleading is

16   required.

17            75.   U.S. Bank and Nationstar deny the allegations in paragraph 75. U.S. Bank and

18   Nationstar respond to the allegations in paragraphs 75.1 through 75.5 as follows:

19                  75.1.   U.S. Bank and Nationstar are without knowledge or information
20   sufficient to form a belief as to the truth or falsity of the allegations in paragraph 75.1 and

21   therefore deny the same.

22                  75.2.   Denied.

23                  75.3.   Denied.

24                  75.4.   Denied.

25                  75.5.   Denied.

26            76.   Paragraph 76 states a legal conclusion to which no responsive pleading is

27   required.

28
                                                                                     AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 9                                                1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                            DENVER, COLORADO 80202
                                                                                    TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1            77.    Denied.

 2            78.    U.S. Bank and Nationstar are without knowledge or information sufficient to

 3   form a belief as to the truth or falsity of the allegations in paragraph 78 and therefore deny the

 4   same.

 5            79.    Paragraph 79 states legal conclusions to which no responsive pleading is

 6   required. To the extent a response is required, denied. U.S. Bank and Nationstar respond to the

 7   allegations in paragraphs 79.1 as follows:

 8                   79.1.   Nationstar's annual reports speak for themselves, and U.S. Bank and

 9   Nationstar deny any allegations inconsistent therewith.
10            80.    U.S. Bank and Nationstar deny all allegations in paragraph 80, including the

11   allegations in paragraphs 80.1 and 80.2.

12            81.    Denied.

13            82.    Denied.

14            83.    U.S. Bank and Nationstar deny Mr. El-Sharawy is entitled to the relief

15   demanded.

16                                          SECOND CLAIM

17             AGAINST USBNA FOR DAMAGES ARISING FROM WASHINGTON
             CONSUMER PROTECTION ACT VIOLATIONS UNDER RCW 19.86 (CPA)
18

19            84.    U.S. Bank and Nationstar re-allege their responses in paragraphs 1 through 53,

20   above, as if fully set forth herein.

21            85.    Denied.

22            86.    Paragraph 86 states legal conclusions to which no responsive pleading is

23   required.

24            87.    U.S. Bank and Nationstar respond to the allegations in paragraph 87 as follows:

25                   87.1.   Paragraph 87.1 states legal conclusions to which no responsive pleading

26   is required.

27                   87.2.   Denied.

28                   87.3.   Denied.
                                                                                      AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 10                                                1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                             DENVER, COLORADO 80202
                                                                                     TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1                    87.4.   Denied.

 2                    87.5.   Paragraph 87.5 states legal conclusions to which no responsive pleading

 3   is required.

 4                    87.6.   Paragraph 87.6 states legal conclusions to which no responsive pleading

 5   is required.

 6            88.     Paragraph 88 states a legal conclusion to which no responsive pleading is

 7   required.      To the extent a response is required, U.S. Bank and Nationstar are without

 8   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

 9   in paragraph 88 and therefore deny the same
10            89.     Denied, including the allegations in paragraph 89.1.

11            90.     U.S. Bank and Nationstar deny all allegations in paragraph 90, including the

12   allegations in paragraphs 90.1 through 90.3.

13            91.     U.S. Bank and Nationstar deny all allegations in paragraph 91, including the

14   allegations in paragraphs 91.1 through 91.4.

15            92.     Denied.

16            93.     U.S. Bank and Nationstar deny Mr. El-Sharawy is entitled to the relief

17   demanded.

18                                              THIRD CLAIM

19    AGAINST NATIONSTAR FOR DAMAGES ARISING FROM VIOLATIONS OF THE
                   EQUAL CREDIT OPPORTUNITY ACT (ECOA)
20

21            94.     U.S. Bank and Nationstar re-allege their responses in paragraphs 1 through 53,

22   above, as though fully set forth herein.

23            95.     Denied.

24            96.     U.S. Bank and Nationstar are without knowledge or information sufficient to

25   form a belief as to the truth or falsity of the allegations in paragraph 96 and therefore deny the

26   same.

27            97.     Denied.

28            98.     Denied.
                                                                                      AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 11                                                1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                             DENVER, COLORADO 80202
                                                                                     TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1            99.    U.S. Bank and Nationstar deny Mr. El-Sharawy is entitled to the relief

 2   demanded.

 3                                         FOURTH CLAIM

 4    AGAINST NATIONSTAR FOR DAMAGES ARISING FROM VIOLATIONS OF THE
                FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)
 5
              100.   Nationstar re-alleges its responses in paragraphs 1 through 53, above, as though
 6
     fully set forth herein. No response from U.S. Bank is required. Mr. El-Sharawy does not plead
 7
     his fourth claim against U.S. Bank.
 8
              101.   Paragraph 101 states legal conclusions to which no responsive pleading is
 9
     required.
10
              102.   Nationstar denies the allegations in paragraph 102. No response from U.S. Bank
11
     is required. Mr. El-Sharawy does not plead his fourth claim against U.S. Bank.
12
              103.   Nationstar denies the allegations in paragraph 103. No response from U.S. Bank
13
     is required. Mr. El-Sharawy does not plead his fourth claim against U.S. Bank.
14
              104.   Nationstar denies the allegations in paragraph 104. No response from U.S. Bank
15
     is required. Mr. El-Sharawy does not plead his fourth claim against U.S. Bank.
16
              105.   Nationstar denies all allegations in paragraph 105, including the allegations in
17
     paragraphs 105.1 through 105.6. No response from U.S. Bank is required. Mr. El-Sharawy
18
     does not plead his fourth claim against U.S. Bank.
19
              106.   Nationstar admits Mr. El-Sharawy applied to Nationstar for a loan modification.
20
     Except as expressly admitted, Nationstar denies the allegations in paragraph 106. No response
21
     from U.S. Bank is required. Mr. El-Sharawy does not plead his fourth claim against U.S. Bank.
22
              107.   Nationstar is without knowledge or information sufficient to form a belief as to
23
     the truth or falsity of the allegations in paragraph 107 and therefore denies the same. No
24
     response from U.S. Bank is required. Mr. El-Sharawy does not plead his fourth claim against
25
     U.S. Bank.
26
              108.   Nationstar denies the allegations in paragraph 108. No response from U.S. Bank
27
     is required. Mr. El-Sharawy does not plead his fourth claim against U.S. Bank.
28
                                                                                    AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 12                                              1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                           DENVER, COLORADO 80202
                                                                                   TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1            109.   Nationstar is without knowledge or information sufficient to form a belief as to

 2   the truth or falsity of the allegations in paragraph 109 and therefore denies the same. No

 3   response from U.S. Bank is required. Mr. El-Sharawy does not plead his fourth claim against

 4   U.S. Bank.

 5            110.   Nationstar is without knowledge or information sufficient to form a belief as to

 6   the truth or falsity of the allegations in paragraph 110 and therefore denies the same. No

 7   response from U.S. Bank is required. Mr. El-Sharawy does not plead his fourth claim against

 8   U.S. Bank.

 9            111.   Paragraph 111 states a legal conclusion to which no responsive pleading is
10   required. To the extent a response is required, Nationstar is without knowledge or information

11   sufficient to form a belief as to the truth or falsity of the allegations in paragraph 111 and

12   therefore denies the same. No response from U.S. Bank is required. Mr. El-Sharawy does not

13   plead his fourth claim against U.S. Bank.

14            112.   Paragraph 112 states a legal conclusion to which no responsive pleading is

15   required. To the extent a response is required, Nationstar is without knowledge or information

16   sufficient to form a belief as to the truth or falsity of the allegations in paragraph 112 and

17   therefore denies the same. No response from U.S. Bank is required. Mr. El-Sharawy does not

18   plead his fourth claim against U.S. Bank.

19            113.   Nationstar is without knowledge or information sufficient to form a belief as to
20   the truth or falsity of the allegations in paragraph 113 and therefore denies the same. No

21   response from U.S. Bank is required. Mr. El-Sharawy does not plead his fourth claim against

22   U.S. Bank.

23            114.   Paragraph 114 states a legal conclusion to which no responsive pleading is

24   required. To the extent a response is required, Nationstar is without knowledge or information

25   sufficient to form a belief as to the truth or falsity of the allegations in paragraph 114 and

26   therefore denies the same. No response from U.S. Bank is required. Nationstar does not plead

27   his fourth claim against U.S. Bank.

28
                                                                                    AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 13                                              1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                           DENVER, COLORADO 80202
                                                                                   TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1            115.   Denied.

 2            116.   Denied.

 3                                           FIFTH CLAIM

 4     AGAINST USBNA, NATIONSTAR, AND MCCARTHY & HOLTHUS, JOINTLY &
             SEVERALLY, FOR DAMAGES ARISING FROM NEGLIGENT
 5                          MISREPRESENTATION

 6            117.   U.S. Bank and Nationstar re-allege their responses in paragraphs 1 to 52, above,

 7   as though fully set forth herein.

 8            118.   U.S. Bank and Nationstar deny all allegations in paragraph 118, including the

 9   allegations in paragraphs 118.1 through 118.11.
10            119.   Paragraph 119 states a legal conclusion to which no responsive pleading is

11   required. To the extent a response is required, denied.

12            120.   Denied.

13            121.   Denied.

14            122.   Denied.

15            123.   Denied.

16            124.   Denied.

17            125.   U.S. Bank and Nationstar deny Mr. El-Sharawy is entitled to the relief

18   demanded.

19            126.   U.S. Bank and Nationstar deny Mr. El-Sharawy is entitled to the relief
20   demanded.

21            127.   U.S. Bank and Nationstar deny all allegations not specifically admitted.

22                                       AFFIRMATIVE DEFENSES

23            1.     Mr. El-Shawary's demand for relief "as this Court deems just and equitable" is

24   barred by his own breach of the note and deed of trust. The Ninth Circuit holds he who seeks

25   equity must do equity. Mr. El-Shawary has not "done equity" because he defaulted on his note

26   and deed of trust for years, then refused to accept Nationstar's loan modification offers. Any

27   equitable relief granted to Mr. El-Shawary should take his own breach and failure to cure the

28
                                                                                     AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 14                                               1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                            DENVER, COLORADO 80202
                                                                                    TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1   breach by accepting Nationstar's modification offers into account.

 2            2.    U.S. Bank is entitled to an offset against any damages to be awarded to Mr. El-

 3   Sharawy for the amounts Mr. El-Sharawy owes on the loan secured by the deed of trust. In

 4   particular, the current amount required to pay off Mr. El-Sharawy's loan currently exceeds

 5   $1,000,000, and any damages awarded Mr. El-Sharawy should be offset by the then-current

 6   payoff amount.

 7            3.    Mr. El-Sharawy failed to mitigate his damages including by failing to accept

 8   loan modification offers offered by U.S. Bank and Nationstar prior to the executing the loan

 9   modification agreement dated April 23, 2020 and recorded in the King County real property
10   records on May 29, 2020, as Instrument No. 20200529001470.

11            4.    Mr. El-Sharawy's claims are barred, in whole or in part, by the applicable statute

12   of limitations. A one-year statute of limitations applies to FDCPA claims but Mr. El-Sharawy

13   bases his claim on acts or omissions occurring on October 30, 2015, April 23, 2016, November

14   18, 2016 and December 23, 2016, and other events occurring prior more than one year before

15   he filed this suit. A two-year statute of limitations applies to Mr. El-Sharawy's ECOA claim,

16   but Mr. El-Sharawy bases his claim on the vague allegation "[t]here have been several

17   valuations referred to by and through Nationstar of which did not provide [him] at the time the

18   valuation reports were prepared." To the extent any such valuations were obtained more than

19   two years before filing the complaint, his ECOA claim is time-barred. And a three-year statute
20   of limitations applies to Mr. El-Sharawy's negligent misrepresentation claim but Mr. El-

21   Shawary vaguely claims Nationstar "induced default" and "defaulted on April 1, 2016." To the

22   extent he bases his claim on any alleged misrepresentations occurring more than three years

23   before filing the complaint, his negligent misrepresentation claim is time-barred.

24            5.    U.S. Bank and Nationstar have insufficient knowledge or information on which

25   to form a belief as to whether they may have additional, as yet unstated, affirmative defenses

26   available. U.S. Bank and Nationstar reserve the right to assert additional defenses in the even

27   discovery indicates such defenses are appropriate.

28
                                                                                     AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 15                                               1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                            DENVER, COLORADO 80202
                                                                                    TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
 1                                       PRAYER FOR RELIEF

 2            WHEREFORE, U.S. Bank and Nationstar pray as follows:

 3            1.     Mr. El-Sharawy take nothing by way of the TAC, and this action be dismissed in

 4   its entirety;

 5            2.     For costs of suit and attorneys' fees; and

 6            3.     For such other and further relief as the court deems proper.

 7            Respectfully submitted, this the 19th day of March, 2021.

 8                                                  AKERMAN LLP

 9                                                  /s/ Justin D. Balser
                                                    Justin D. Balser (WSBA No. 56577)
10                                                  1900 Sixteenth Street, Suite 1700
                                                    Denver, Colorado 80202
11                                                  Telephone:      (303) 260-7712
                                                    Facsimile:      (303) 260-7714
12                                                  Email: justin.balser@akerman.com
13                                                  Attorneys for defendants U.S. Bank National
                                                    Association, as Trustee for GSR Mortgage Loan
14                                                  Trust 2006-4F Mortgage Pass-Through
                                                    Certificates Series 2006-4 and Nationstar
15                                                  Mortgage LLC
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                                      AKERMAN LLP
     ANSWER AND AFFIRMATIVE - 16                                                1900 SIXTEENTH STREET, SUITE 1700
     DEFENSES TO THIRD AMENDED COMPLAINT                                             DENVER, COLORADO 80202
                                                                                     TELEPHONE: 303-260-7712
     Case No. 2:18-cv-01456-JCC
     57307539;1
